Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on October 25, 2021.
3.	Claims 1-23 are pending in this application.
4.	Claims 1-4, 7-12, 15-20 and 23 have been amended.
Response to Arguments
5.	Applicant's arguments filed October 25, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on July 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	With regards to claim 1,  the recitations “identifying a video frame from a range of video frames in the plurality of video frames that is predicted to include the scene change before generation of the video frame; generating a scene change hint using the scene change logic, wherein the scene change hint identifies the video frame; delivering after generation the video frame to an encoder; sending the scene change hint from the scene change logic to the encoder before the video frame is delivered to the encoder; and encoding the video frame as an I-frame based on the scene change hint” would render the claim indefinite since it is not clear what does it mean to generate the video frame and if the scene change hint is a transformation of the generated video frame but it is sent to the encoder before the generated video frame. Further, on, in Figure 6B, for example, in step 610 a plurality of video frames is generated first, then in step 630, a range of video frames in the plurality of generated video frames is identified. Thus, it is not clear what does it mean the before and after of the generation of the video frame since the plurality of video frames including the one that is identified are generated at the first step.
	With regards to claim 9 and 17, similar recitations would render the claims indefinite for the same reasons.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-2, 5, 7, 9-10, 13, 15, 17-18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maegawa et al.(US 2015/0195531 A1: cited in IDS by Applicant)(hereinafter Maegawa) in view of Callahan(US 2015/0296215 A1:cited in IDS by Applicant)(hereinafter Callahan) and in further view of Rosenzweig et al.(US 11,120,293 B1)(hereinafter Rozenzweig).
Regarding claims 1 and 17, Maegawa discloses a method for encoding [See Maegawa: Figs. 1-8 and par. 10-11 regarding an encoding control method] and a computer system [See Maegawa: Fig. 10 and par. 82-89 regarding information processing apparatus 900.], comprising: 
a processor[See Maegawa: Fig. 10 and par. 82-86 regarding central processing unit (CPU) 901];  and memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method for encoding [See Maegawa: Fig. 10 and par. 82-83, 86 regarding the ROM 903, the RAM 905, the storage device 919, or a removable recording medium 927.  The ROM 903 stores programs and arithmetic parameters used by the CPU 901.  The RAM 905 primarily stores programs used in execution of the CPU 901 and parameters and the like varying as appropriate during the execution.  The CPU 901, the ROM 903, and the RAM 905 are connected to each other via the host bus 907 configured from an internal bus such as a CPU bus or the like.] comprising:
executing game logic built on a game engine of a video game at a cloud gaming server to generate a plurality of video frames[See Maegawa: Figs. 1-5, par. 31-32, 36-41, 49-52 regarding The stream processor/sender 320 includes a renderer 321, a frame buffer 323, an encoder 325 and the stream sender 327.  The renderer 321 generates the video data and the voice data, using the content data decoded by the decoder 310 as a material, according to the control based on the operation input of the user by the player controller 340... With reference to FIG. 1, a streaming system 10 includes clients 100, and servers (a servicer 210, nodes 220 and edges 230) for distributing streaming content to the clients 100.  The clients 100 and the servers are connected to one another via various kinds of wired and/or wireless networks…], 
Maegawa does not explicitly disclose wherein the game logic is executed in response to controller input of a user to control a game play of the video game.
However, Callahan teaches or suggests wherein the game logic is executed in response to controller input of a user to control a game play of the video game [See Callahan: at least Figs. 1-5, par. 33-35, 46 regarding the server may provide application data to clients in response to input or other requests for data (e.g. in response to input from user 105). In some cases, the computer system 113 may be a video game server. In such cases, the video game server may be configured to provide frames with video game content (e.g. encoded frame 112). In many video games, the content of the video game is constantly changing. For example, in adventure games, a user may travel through many different worlds, each of which may have a different look and feel, each level having different enemies, scenery, etc. The same may be true for first-person shooter games, racing games, role  playing games and other games…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maegawa with Callahan teachings by including “wherein the game logic is executed in response to controller input of a user to control a game play of the video game” because this combination will have the benefit of providing user control of a game play of the video game.
Further on, Maegawa and Callahan teach or suggest executing a scene change logic to predict a scene change in the plurality of video frames, wherein the prediction is based on game state collected during execution of the game logic[See Maegawa: Figs. 5 and 8, par. 56, 73 regarding In Fig. 5,  the renderer 321 detects the scene change which occurs in the generated frame images to provide the scene change information to the manager 350.  For example, for an application with which images and video are browsed, the scene change occurs in the case where the browsed images and video are switched or the like.  Moreover, for example, for an on-line game, the scene change occurs in the case where a character momentarily moves in the field with warp traveling or the like.  Since the renderer 321 is the subject which generates the frame images using the content data as a material, it can detect such occurrence of the scene change relatively easily… In Fig. 8, in the stream processor/sender 320 of the server 300, the scene change detector 329 detects the occurrence of the scene change in the frame images to provide the scene change information to the manager 350, and the manager 350 controls the encoding on the frame image in the encoder 325 based on the scene change information. See Callahan: at least par. 35-39, 43-49, 53-55, 57-58 regarding the game hints may further provide an indication of a game's current interactivity state. The hints may then be provided to the encoder that ultimately encodes the video frames for the game. In this manner, the video game itself can provide game-specific areas of interest that hint to the encoder where additional bits of encoded video should be allocated.  The programmer/video game can, for example, indicate parts of the screen where heads-up display (HUD) information should be readable at all times. The video game hints can thus indicate where on the screen the player is likely looking…];  and
identifying a video frame from a range of video frames in the plurality of video frames that is predicted to include the scene change [See Maegawa: par. 57-58, 74 regarding the encoder 325 encodes the frame images which are generated by the renderer 321 and accumulated in the frame buffer 323.  At the encoding, the encoder 325 configures each frame as any of an intra-frame and an inter-frame.  For the intra-frame, the frame image is independently encoded without reference to another frame image.  On the other hand, for the inter-frame, the frame image is encoded with reference to another frame image. Since the encoding processing on the inter-frame is higher in compression efficiency and shorter in processing time, most of the frames are configured as the inter-frames.  Accordingly, most of the frame images are encoded with reference to another frame image positioned earlier in time…In the embodiment, when the renderer 321 detects the occurrence of the scene change in the generated frame images, it adds additional information indicating the occurrence of the scene change to the data of the frame image before or after the scene change (regardless of before or after as long as it is compatible with a configuration of the scene change detector mentioned later).  Any form of the additional information is possible.].
Maegawa and Callahan do not explicitly disclose identifying a video frame from a range of video frames in the plurality of video frames that is predicted to include the scene change before generation of the video frame.
However, Rosenzweig from the same field of endeavor teaches or suggests identifying a video frame from a range of video frames in the plurality of video frames that is predicted to include the scene change before generation of the video frame[See Rosenzweig: at least Figs. 7-8 and col. 16 lines 36- col. 17 line 51 regarding  the media file is processed 704 in a transcoder pipeline to detect transitions in the media. As mentioned, this can include analysis of the audio, video, captioning, and/or metadata to detect transitions such as scene changes, fades, shot changes, rapid camera sweeps, and the like. One or more representative image frames can be selected 706 from between the transitions, such as near the start of a scene or shot in a playback sequence of the media file. Data for the representative file, such as image data for the video frame, can be sent 708 to an object recognition service, module, algorithm, or subsystem for analysis, which may be part of, or separate from, the transcoding pipeline… In Fig. 8,  a scene transition is detected 802 in a media file. Various other transitions can be detected as well as discussed herein, as may be determined based upon audio, video, metadata, or other data contained within the media file. A representative frame can be selected 804 from the media file for a location after, but proximate, the scene transition. As discussed, this can be a likely place to discover new objects represented in a new shot or scene in the file…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maegawa and Callahan with Rosenzweig teachings by including “identifying a video frame from a range of video frames in the plurality of video frames that is predicted to include the scene change before generation of the video frame” because this combination will have the benefit of providing a process to determine a video frame that includes the scene change or scene transition before processing the same.
Further on, when combined, Maegawa, Callahan and Rosenzweig teach or suggest generating a scene change hint using the scene change logic, wherein the scene change hint identifies the video frame [See Maegawa: Figs. 5 and 7, par. 56-58, 74-75 regarding In the embodiment, the renderer 321 detects the scene change which occurs in the generated frame images to provide the scene change information to the manager 350.  For example, for an application with which images and video are browsed, the scene change occurs in the case where the browsed images and video are switched or the like.  Moreover, for example, for an on-line game, the scene change occurs in the case where a character momentarily moves in the field with warp traveling or the like.  Since the renderer 321 is the subject which generates the frame images using the content data as a material, it can detect such occurrence of the scene change relatively easily…The scene change detector 329 searches for data having the above-mentioned additional information among the data of the frame images temporarily accumulated in the frame buffer 323.  When the data having the additional information is found, the scene change detector 329 provides the scene change information to the manager 350.  Herein, between which frames the scene change occurs can be identified, for example, by the scene change detector 329 or the manager 350 sharing configuration information regarding the addition of the additional information in the renderer 321 (to which data of the frame images before and after the scene change the additional information is added). See Callahan: at least par. 35-39, 43-49, 53-55, 57-58 regarding the game hints may further provide an indication of a game's current interactivity state. The hints may then be provided to the encoder that ultimately encodes the video frames for the game. In this manner, the video game itself can provide game-specific areas of interest that hint to the encoder where additional bits of encoded video should be allocated.  The programmer/video game can, for example, indicate parts of the screen where heads-up display (HUD) information should be readable at all times. The video game hints can thus indicate where on the screen the player is likely looking…];  
delivering after generation the video frame to an encoder[See Maegawa: Fig. 5 and par. 54 regarding in the stream processor/sender 320 of the server 300, the renderer 321 detects occurrence of scene change in frame images to provide scene change information to the manager 350, and the manager 350 controls encoding on the frame images in the encoder 325 based on the scene change information. See Callahan: at least Fig. 5, par. 46-47 regarding The server 506 may have a game engine 507 that processes video game code and generates video game content 508. This video game content 508 is sent to an encoder 509 (or to multiple encoders) where the video game content is encoded as a single frame 504 within a stream of frames 505. See Rosenzweig: at least Figs. 7-8 and col. 16 lines 36- col. 17 line 51 regarding the media file is processed 704 in a transcoder pipeline to detect transitions in the media. As mentioned, this can include analysis of the audio, video, captioning, and/or metadata to detect transitions such as scene changes, fades, shot changes, rapid camera sweeps, and the like. One or more representative image frames can be selected 706 from between the transitions, such as near the start of a scene or shot in a playback sequence of the media file. Data for the representative file, such as image data for the video frame, can be sent 708 to an object recognition service, module, algorithm, or subsystem for analysis, which may be part of, or separate from, the transcoding pipeline… In Fig. 8,  a scene transition is detected 802 in a media file. Various other transitions can be detected as well as discussed herein, as may be determined based upon audio, video, metadata, or other data contained within the media file. A representative frame can be selected 804 from the media file for a location after, but proximate, the scene transition. As discussed, this can be a likely place to discover new objects represented in a new shot or scene in the file… ];  
sending the scene change hint from the scene change logic to the encoder before the video frame is delivered to the encoder [See Maegawa: Figs. 5 and 7, 54-58, 73-76 regarding The renderer 321 generates, in real time, a series of frame images constituting the video data according to the operation input of the user acquired in the client 100 as mentioned above.  Here, there is a case where scene change occurs in the frame images.  The scene change, which can be readily understood considering, for example, that in a motion picture, is a state where most part of the image is replaced between continuous frame images…the renderer 321 detects occurrence of scene change in frame images to provide scene change information to the manager 350, and the manager 350 controls encoding on the frame images in the encoder 325 based on the scene change information…The manager 350 controls the encoding on the frame images by the encoder 325 based on the scene change information acquired from the scene change detector 329 similarly to the above-mentioned first embodiment… See Callahan: at least par. 35-39, 43-49, 53-55, 57-58 regarding the game hints may further provide an indication of a game's current interactivity state. The hints may then be provided to the encoder that ultimately encodes the video frames for the game. In this manner, the video game itself can provide game-specific areas of interest that hint to the encoder where additional bits of encoded video should be allocated.  The programmer/video game can, for example, indicate parts of the screen where heads-up display (HUD) information should be readable at all times. The video game hints can thus indicate where on the screen the player is likely looking…];  and 
encoding the video frame as an I-frame based on the scene change hint[See Maegawa: Figs. 5-6, 8 par. 57-59, 64,76 regarding when the scene change information indicating the occurrence of the scene change is acquired from the renderer 321 that functions as a scene change detector, the manager 350 that functions as an encoder controller controls the encoder 325 so as to configure the frame after the relevant scene change as the inter-frame.  The encoder 325 that has undergone this control configures the frame after the scene change as the intra-frame to encode the frame image without reference to another frame image.  Thereby, the frame images are displayed clearly from the frame immediately after the scene change…When it is determined that the scene change occurs in step S101 (YES), the manager 350 controls the encoder 325, and encodes the frame after the scene change as the intra-frame (step S103)…]. 
Regarding claim 9, Maegawa discloses a non-transitory computer-readable medium storing a computer program for encoding[See Maegawa: Fig. 10 and par. 82-83, 86 regarding the ROM 903, the RAM 905, the storage device 919, or a removable recording medium 927.  The ROM 903 stores programs and arithmetic parameters used by the CPU 901.  The RAM 905 primarily stores programs used in execution of the CPU 901 and parameters and the like varying as appropriate during the execution.  The CPU 901, the ROM 903, and the RAM 905 are connected to each other via the host bus 907 configured from an internal bus such as a CPU bus or the like.], the computer-readable medium comprising:
 program instructions for executing game logic built on a game engine of a video game at a cloud gaming server to generate a plurality of video frames [See Maegawa: Figs. 1-5, par. 31-32, 36-41, 49-52 regarding The stream processor/sender 320 includes a renderer 321, a frame buffer 323, an encoder 325 and the stream sender 327.  The renderer 321 generates the video data and the voice data, using the content data decoded by the decoder 310 as a material, according to the control based on the operation input of the user by the player controller 340... With reference to FIG. 1, a streaming system 10 includes clients 100, and servers (a servicer 210, nodes 220 and edges 230) for distributing streaming content to the clients 100.  The clients 100 and the servers are connected to one another via various kinds of wired and/or wireless networks…].
Maegawa does not explicitly disclose wherein the game logic is executed in response to controller input of a user to control a game play of the video game.
However, Callahan teaches or suggests wherein the game logic is executed in response to controller input of a user to control a game play of the video game [See Callahan: at least Figs. 1-5, par. 33-35, 46 regarding the server may provide application data to clients in response to input or other requests for data (e.g. in response to input from user 105). In some cases, the computer system 113 may be a video game server. In such cases, the video game server may be configured to provide frames with video game content (e.g. encoded frame 112). In many video games, the content of the video game is constantly changing. For example, in adventure games, a user may travel through many different worlds, each of which may have a different look and feel, each level having different enemies, scenery, etc. The same may be true for first-person shooter games, racing games, role  playing games and other games…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maegawa with Callahan teachings by including “wherein the game logic is executed in response to controller input of a user to control a game play of the video game” because this combination will have the benefit of providing user control of a game play of the video game.
Further on, Maegawa and Callahan teach or suggest program instructions for executing a scene change logic to predict a scene change in the plurality of video frames, wherein the prediction is based on game state collected during execution of the game logic [See Maegawa: Figs. 5 and 8, par. 56, 73 regarding In Fig. 5,  the renderer 321 detects the scene change which occurs in the generated frame images to provide the scene change information to the manager 350.  For example, for an application with which images and video are browsed, the scene change occurs in the case where the browsed images and video are switched or the like.  Moreover, for example, for an on-line game, the scene change occurs in the case where a character momentarily moves in the field with warp traveling or the like.  Since the renderer 321 is the subject which generates the frame images using the content data as a material, it can detect such occurrence of the scene change relatively easily… In Fig. 8, in the stream processor/sender 320 of the server 300, the scene change detector 329 detects the occurrence of the scene change in the frame images to provide the scene change information to the manager 350, and the manager 350 controls the encoding on the frame image in the encoder 325 based on the scene change information. See Callahan: at least par. 35-39, 43-49, 53-55, 57-58 regarding the game hints may further provide an indication of a game's current interactivity state. The hints may then be provided to the encoder that ultimately encodes the video frames for the game. In this manner, the video game itself can provide game-specific areas of interest that hint to the encoder where additional bits of encoded video should be allocated.  The programmer/video game can, for example, indicate parts of the screen where heads-up display (HUD) information should be readable at all times. The video game hints can thus indicate where on the screen the player is likely looking…];  and
program instructions for identifying a video frame from a range of video frames in the plurality of video frames that is predicted to include the scene change [See Maegawa: par. 57-58, 74 regarding the encoder 325 encodes the frame images which are generated by the renderer 321 and accumulated in the frame buffer 323.  At the encoding, the encoder 325 configures each frame as any of an intra-frame and an inter-frame.  For the intra-frame, the frame image is independently encoded without reference to another frame image.  On the other hand, for the inter-frame, the frame image is encoded with reference to another frame image. Since the encoding processing on the inter-frame is higher in compression efficiency and shorter in processing time, most of the frames are configured as the inter-frames.  Accordingly, most of the frame images are encoded with reference to another frame image positioned earlier in time…In the embodiment, when the renderer 321 detects the occurrence of the scene change in the generated frame images, it adds additional information indicating the occurrence of the scene change to the data of the frame image before or after the scene change (regardless of before or after as long as it is compatible with a configuration of the scene change detector mentioned later).  Any form of the additional information is possible.].
Maegawa and Callahan do not explicitly disclose program instructions for identifying a video frame from a range of video frames in the plurality of video frames that is predicted to include the scene change before the generation of the video frame.
However, Rosenzweig from the same field of endeavor teaches or suggests identifying a video frame from a range of video frames in the plurality of video frames that is predicted to include the scene change before generation of the video frame[See Rosenzweig: at least Figs. 7-8 and col. 16 lines 36- col. 17 line 51 regarding  the media file is processed 704 in a transcoder pipeline to detect transitions in the media. As mentioned, this can include analysis of the audio, video, captioning, and/or metadata to detect transitions such as scene changes, fades, shot changes, rapid camera sweeps, and the like. One or more representative image frames can be selected 706 from between the transitions, such as near the start of a scene or shot in a playback sequence of the media file. Data for the representative file, such as image data for the video frame, can be sent 708 to an object recognition service, module, algorithm, or subsystem for analysis, which may be part of, or separate from, the transcoding pipeline… In Fig. 8,  a scene transition is detected 802 in a media file. Various other transitions can be detected as well as discussed herein, as may be determined based upon audio, video, metadata, or other data contained within the media file. A representative frame can be selected 804 from the media file for a location after, but proximate, the scene transition. As discussed, this can be a likely place to discover new objects represented in a new shot or scene in the file…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maegawa and Callahan with Rosenzweig teachings by including “program instructions for identifying a video frame from a range of video frames in the plurality of video frames that is predicted to include the scene change before the generation of the video frame” because this combination will have the benefit of providing a process to determine a video frame that includes the scene change or scene transition before processing the same.
Further on, when combined, Maegawa, Callahan and Rosenzweig teach or suggest program instructions for generating a scene change hint using the scene change logic, wherein the scene change hint identifies the video frame [See Maegawa: Figs. 5 and 7, par. 56-58, 74-75 regarding In the embodiment, the renderer 321 detects the scene change which occurs in the generated frame images to provide the scene change information to the manager 350.  For example, for an application with which images and video are browsed, the scene change occurs in the case where the browsed images and video are switched or the like.  Moreover, for example, for an on-line game, the scene change occurs in the case where a character momentarily moves in the field with warp traveling or the like.  Since the renderer 321 is the subject which generates the frame images using the content data as a material, it can detect such occurrence of the scene change relatively easily…The scene change detector 329 searches for data having the above-mentioned additional information among the data of the frame images temporarily accumulated in the frame buffer 323.  When the data having the additional information is found, the scene change detector 329 provides the scene change information to the manager 350.  Herein, between which frames the scene change occurs can be identified, for example, by the scene change detector 329 or the manager 350 sharing configuration information regarding the addition of the additional information in the renderer 321 (to which data of the frame images before and after the scene change the additional information is added) . See Callahan: at least par. 35-39, 43-49, 53-55, 57-58 regarding the game hints may further provide an indication of a game's current interactivity state. The hints may then be provided to the encoder that ultimately encodes the video frames for the game. In this manner, the video game itself can provide game-specific areas of interest that hint to the encoder where additional bits of encoded video should be allocated.  The programmer/video game can, for example, indicate parts of the screen where heads-up display (HUD) information should be readable at all times. The video game hints can thus indicate where on the screen the player is likely looking…];  
program instructions for delivering the video frame to an encoder [See Maegawa: Fig. 5 and par. 54 regarding in the stream processor/sender 320 of the server 300, the renderer 321 detects occurrence of scene change in frame images to provide scene change information to the manager 350, and the manager 350 controls encoding on the frame images in the encoder 325 based on the scene change information. See Callahan: at least Fig. 5, par. 46-47 regarding The server 506 may have a game engine 507 that processes video game code and generates video game content 508. This video game content 508 is sent to an encoder 509 (or to multiple encoders) where the video game content is encoded as a single frame 504 within a stream of frames 505. See Rosenzweig: at least Figs. 7-8 and col. 16 lines 36- col. 17 line 51 regarding the media file is processed 704 in a transcoder pipeline to detect transitions in the media. As mentioned, this can include analysis of the audio, video, captioning, and/or metadata to detect transitions such as scene changes, fades, shot changes, rapid camera sweeps, and the like. One or more representative image frames can be selected 706 from between the transitions, such as near the start of a scene or shot in a playback sequence of the media file. Data for the representative file, such as image data for the video frame, can be sent 708 to an object recognition service, module, algorithm, or subsystem for analysis, which may be part of, or separate from, the transcoding pipeline… In Fig. 8,  a scene transition is detected 802 in a media file. Various other transitions can be detected as well as discussed herein, as may be determined based upon audio, video, metadata, or other data contained within the media file. A representative frame can be selected 804 from the media file for a location after, but proximate, the scene transition. As discussed, this can be a likely place to discover new objects represented in a new shot or scene in the file…];  
program instructions for sending the scene change hint from the scene change logic to the encoder before the video frame is delivered to the encoder [See Maegawa: Figs. 5 and 7, 54-58, 73-76 regarding The renderer 321 generates, in real time, a series of frame images constituting the video data according to the operation input of the user acquired in the client 100 as mentioned above.  Here, there is a case where scene change occurs in the frame images.  The scene change, which can be readily understood considering, for example, that in a motion picture, is a state where most part of the image is replaced between continuous frame images…the renderer 321 detects occurrence of scene change in frame images to provide scene change information to the manager 350, and the manager 350 controls encoding on the frame images in the encoder 325 based on the scene change information…The manager 350 controls the encoding on the frame images by the encoder 325 based on the scene change information acquired from the scene change detector 329 similarly to the above-mentioned first embodiment… See Callahan: at least par. 35-39, 43-49, 53-55, 57-58 regarding the game hints may further provide an indication of a game's current interactivity state. The hints may then be provided to the encoder that ultimately encodes the video frames for the game. In this manner, the video game itself can provide game-specific areas of interest that hint to the encoder where additional bits of encoded video should be allocated.  The programmer/video game can, for example, indicate parts of the screen where heads-up display (HUD) information should be readable at all times. The video game hints can thus indicate where on the screen the player is likely looking…];  and 
program instructions for encoding the video frame as an I-frame based on the scene change hint [See Maegawa: Figs. 5-6, 8 par. 57-59, 64,76 regarding when the scene change information indicating the occurrence of the scene change is acquired from the renderer 321 that functions as a scene change detector, the manager 350 that functions as an encoder controller controls the encoder 325 so as to configure the frame after the relevant scene change as the inter-frame.  The encoder 325 that has undergone this control configures the frame after the scene change as the intra-frame to encode the frame image without reference to another frame image.  Thereby, the frame images are displayed clearly from the frame immediately after the scene change…When it is determined that the scene change occurs in step S101 (YES), the manager 350 controls the encoder 325, and encodes the frame after the scene change as the intra-frame (step S103)…]. 
Regarding claims 2, 10 and 18, Maegawa, Callahan and Rosenzweig teach all the limitations of claims 1, 9 and 17, and are analyzed as previously discussed with respect to those claims. Further on, Maegawa, Callahan and Rosenzweig teach further comprising: 
receiving the video frame at the encoder/ program instructions for receiving the video frame at the encoder [See Maegawa: Figs. 5, 6 and par. 54, 61-63, 75-76 regarding in the stream processor/sender 320 of the server 300, the renderer 321 detects occurrence of scene change in frame images to provide scene change information to the manager 350, and the manager 350 controls encoding on the frame images in the encoder 325 based on the scene change information…In the embodiment, the renderer 321 detects the occurrence of the scene change in the generated frame images, and when detected, provides the scene change information to the manager 350.  Based on the scene change information, the manager 350 determines whether or not the scene change occurs (step S101), and according to the result, controls the encoder 325… See Callahan: at least Fig. 5, par. 46-47 regarding The server 506 may have a game engine 507 that processes video game code and generates video game content 508. This video game content 508 is sent to an encoder 509 (or to multiple encoders) where the video game content is encoded as a single frame 504 within a stream of frames 505. See Rosenzweig: at least Figs. 7-8 and col. 16 lines 36- col. 17 line 51 regarding the media file is processed 704 in a transcoder pipeline to detect transitions in the media. As mentioned, this can include analysis of the audio, video, captioning, and/or metadata to detect transitions such as scene changes, fades, shot changes, rapid camera sweeps, and the like. One or more representative image frames can be selected 706 from between the transitions, such as near the start of a scene or shot in a playback sequence of the media file. Data for the representative file, such as image data for the video frame, can be sent 708 to an object recognition service, module, algorithm, or subsystem for analysis, which may be part of, or separate from, the transcoding pipeline… In Fig. 8,  a scene transition is detected 802 in a media file. Various other transitions can be detected as well as discussed herein, as may be determined based upon audio, video, metadata, or other data contained within the media file. A representative frame can be selected 804 from the media file for a location after, but proximate, the scene transition. As discussed, this can be a likely place to discover new objects represented in a new shot or scene in the file…];   
determining if any scene change hint was received at the encoder for the video frame/ program instructions for determining if any scene change hint was received at the encoder for the video frame [See Maegawa: Figs. 5, 6 and par. 54, 56-58, 61-64, 74-76 regarding the renderer 321 detects the occurrence of the scene change in the generated frame images, and when detected, provides the scene change information to the manager 350.  Based on the scene change information, the manager 350 determines whether or not the scene change occurs (step S101), and according to the result, controls the encoder 325. When it is determined that the scene change occurs in step S101 (YES), the manager 350 controls the encoder 325, and encodes the frame after the scene change as the intra-frame (step S103).  Meanwhile, when it is not determined that the scene change occurs (NO), the encoder 325 encodes the frame as the inter-frame (step S105)….  See Callahan: at least par. 35-39, 43-49, 53-55, 57-58 regarding the game hints may further provide an indication of a game's current interactivity state. The hints may then be provided to the encoder that ultimately encodes the video frames for the game. In this manner, the video game itself can provide game-specific areas of interest that hint to the encoder where additional bits of encoded video should be allocated.  The programmer/video game can, for example, indicate parts of the screen where heads-up display (HUD) information should be readable at all times. The video game hints can thus indicate where on the screen the player is likely looking…];  
encoding the video frame normally when no scene change hint was received / program instructions for encoding the video frame normally when no scene change hint was received [See Maegawa: Figs. 5, 6 and par. 54, 56-58, 61-64, 74-76 regarding the renderer 321 detects the occurrence of the scene change in the generated frame images, and when detected, provides the scene change information to the manager 350.  Based on the scene change information, the manager 350 determines whether or not the scene change occurs (step S101), and according to the result, controls the encoder 325. When it is determined that the scene change occurs in step S101 (YES), the manager 350 controls the encoder 325, and encodes the frame after the scene change as the intra-frame (step S103).  Meanwhile, when it is not determined that the scene change occurs (NO), the encoder 325 encodes the frame as the inter-frame (step S105)…. See Callahan: at least par. 35-39, 43-49, 53-55, 57-58 regarding the video game may be a streamed video game streamed from server 506 (which may be a remote server). The server 506 may have a game engine 507 that processes video game code and generates video game content 508. This video game content 508 is sent to an encoder 509 (or to multiple encoders) where the video game content is encoded as a single frame 504 within a stream of frames 505. ];  and 
encoding the video frame as an I-frame after determining that the scene change hint was received / program instructions for encoding the video frame as an I-frame after determining that the scene change hint was received [See Maegawa: Figs. 5, 6 and par. 54, 56-58, 61-64, 74-76 regarding the renderer 321 detects the occurrence of the scene change in the generated frame images, and when detected, provides the scene change information to the manager 350.  Based on the scene change information, the manager 350 determines whether or not the scene change occurs (step S101), and according to the result, controls the encoder 325. When it is determined that the scene change occurs in step S101 (YES), the manager 350 controls the encoder 325, and encodes the frame after the scene change as the intra-frame (step S103).  Meanwhile, when it is not determined that the scene change occurs (NO), the encoder 325 encodes the frame as the inter-frame (step S105)….]. 
Regarding claims 5, 13 and 21, Maegawa, Callahan and Rosenzweig teach all the limitations of claims 1, 9 and 17, and are analyzed as previously discussed with respect to those [See Callahan: at least par. 37-39, 43-46, 49, 54-55, 57-58 regarding the game hints may further provide an indication of a game's current interactivity state.  For example, the game may be currently displaying non-interactive or low-interactivity content (e.g. pre-rendered video).. The frame information may indicate that an initial area of interest is to be defined for a portion of the frame and that the area of interest will change over time.  For example, the area of interest may change dynamically over time, corresponding to changes in the video game content...  Racing games, for example, may specify that additional encoding bits are to be assigned to areas on the screen where a wreck has occurred, or where tires are screeching or where outside walls are hit, or in other situations as defined by the developer.  Role-playing games may specify that additional encoding bits are to be used in areas around the player (e.g. a hero) and around the enemy (e.g. an end-level boss) or around other in-game objects.  The area of interest may thus change for each encoded frame if so designated by the game developer…Method 400 includes an act of receiving an indication that one or more portions of application content are to be encoded in a specified manner (act 410).  For example, a developer or other user 105 may indicate that various areas of interest on a frame are to be encoded in a manner specified by the user.  The user may provide this indication to computer system 101 via input from that user.  The computer system then adds application code 108 to the application 107, where the added application code includes information 109 indicating how the specified portions of application content are to be encoded (act 420).  This information 109 may be similar to or the same as the frame information 114 ultimately provided to the data accessing module 115...]
Regarding claims 7, 15 and 23, Maegawa, Callahan and Rosenzweig teach all the limitations of claims 1, 9 and 17, and are analyzed as previously discussed with respect to those claims. Further on, Maegawa and Rosenzweig  teach further comprising/ the method further comprising: predicting the scene change in the video frame, wherein the range of video frames is limited to the video frame / further comprising: program instructions for predicting the scene change in the video frame, wherein the range of video frames is limited to the/ the first video frame[See Maegawa: Figs. 5, 6 and par. 54, 56-58, 61-64, 74-76 regarding The scene change detector 329 searches for data having the above-mentioned additional information among the data of the frame images temporarily accumulated in the frame buffer 323.  When the data having the additional information is found, the scene change detector 329 provides the scene change information to the manager 350.  Herein, between which frames the scene change occurs can be identified, for example, by the scene change detector 329 or the manager 350 sharing configuration information regarding the addition of the additional information in the renderer 321 (to which data of the frame images before and after the scene change the additional information is added). The manager 350 controls the encoding on the frame images by the encoder 325 based on the scene change information acquired from the scene change detector 329 similarly to the above-mentioned first embodiment.  Thereby, for example, the encoder 325 encodes the frame after the scene change as the intra-frame.  Moreover, the encoder 325 may output the encoded data of the frame image before the scene change instead during the encoding processing on the frame image after the scene change. See Rosenzweig: at least Figs. 7-8 and col. 16 lines 36- col. 17 line 51 regarding  the media file is processed 704 in a transcoder pipeline to detect transitions in the media. As mentioned, this can include analysis of the audio, video, captioning, and/or metadata to detect transitions such as scene changes, fades, shot changes, rapid camera sweeps, and the like. One or more representative image frames can be selected 706 from between the transitions, such as near the start of a scene or shot in a playback sequence of the media file. Data for the representative file, such as image data for the video frame, can be sent 708 to an object recognition service, module, algorithm, or subsystem for analysis, which may be part of, or separate from, the transcoding pipeline… In Fig. 8,  a scene transition is detected 802 in a media file. Various other transitions can be detected as well as discussed herein, as may be determined based upon audio, video, metadata, or other data contained within the media file. A representative frame can be selected 804 from the media file for a location after, but proximate, the scene transition. As discussed, this can be a likely place to discover new objects represented in a new shot or scene in the file…].

11.	Claims 3-4, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maegawa et al.(US 2015/0195531 A1: cited in IDS by Applicant)(hereinafter Maegawa) in view of Callahan(US 2015/0296215 A1:cited in IDS by Applicant)(hereinafter Callahan) in further view of Rosenzweig et al.(US 11,120,293 B1)(hereinafter Rozenzweig) and in further view of Mohammed et al.(US 20180295367 A1)(hereinafter Mohammed).
Regarding claims 3, 11 and 19, Maegawa, Callahan and Rosenzweig teach all the limitations of claims 1, 9 and 17, and are analyzed as previously discussed with respect to those claims. 
Maegawa, Callahan and Rosenzweig do not explicitly disclose further comprising / the method further comprising: determining at the encoder that the scene change meets or exceeds a threshold independent of any detection by the scene change logic;  / further comprising: program 
	However, determining that the scene change meets or exceeds a threshold was well known in the art at the time of the invention was filed as evident from the teaching of Mohammed [See Mohammed: at least Figs. 6B and 6C par. 0136, 0138, 0145, 0159, 0162, 0287, 0289, 0309, 0311 regarding the scene analyzer 628 may also evaluate successive frames of the encoded video content 632 to determine whether a scene change has taken place.  More particularly, the scene analyzer 628, which may include logic instructions, configurable logic, fixed-functionality hardware logic, etc., or any combination thereof, may compare frame difference data 634 (e.g., sum of absolute differences/SAD data) to an intermediate threshold 636 that is less than a full-difference threshold 368.  For example, the illustrated intermediate threshold 636 is approximately one half of the full-frame difference threshold 638.  When the frame difference data 634 exceeds the intermediate threshold 636, the scene analyzer 328 may instruct the scene change detector 624 to generate the scene change notification 630.  Accordingly, the scene change notification 630 may be generated at a time (e.g., to) that is sooner than a time (e.g., ti) corresponding to analysis of an entire frame.  The illustrated solution therefore enhances performance through accelerated scene change detection… Thus, execution of the instructions 1022 may cause the system 1000 to generate a scene change notification in response to a movement of the camera 1024 and modify an encoding scheme associated with the video content captured by the camera 1024 in response to the scene change notification…].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maegawa, Callahan and Rosenzweig with Mohammed teachings by including “further comprising / the method further comprising: determining at the encoder that the scene change meets or exceeds a threshold independent of any detection by the scene change logic;  / further comprising: program instructions for determining at the encoder that the scene change meets or exceeds a threshold independent of any detection by the scene change logic” because this combination will have the benefit of enhancing performance through accelerated scene change detection[See Mohammed: at least Figs. 6B and 6C par. 0136, 0138, 0145, 0159, 0162, 0287, 0289, 0309, 0311].
Further on, when combined, Maegawa and Mohammed teach or suggest encoding the video frame as an I-frame based on the scene change hint or the determination of the encoder that the scene change meets or exceeds the threshold / program instructions for encoding the video frame as an I-frame based on the scene change hint or the determination of the encoder that the scene change meets or exceeds the threshold[See Maegawa: Figs. 5-6, 8 par. 57-59, 64,76 regarding when the scene change information indicating the occurrence of the scene change is acquired from the renderer 321 that functions as a scene change detector, the manager 350 that functions as an encoder controller controls the encoder 325 so as to configure the frame after the relevant scene change as the inter-frame.  The encoder 325 that has undergone this control configures the frame after the scene change as the intra-frame to encode the frame image without reference to another frame image.  Thereby, the frame images are displayed clearly from the frame immediately after the scene change…When it is determined that the scene change occurs in step S101 (YES), the manager 350 controls the encoder 325, and encodes the frame after the scene change as the intra-frame (step S103)…See Mohammed: at least Figs. 6B and 6C par. 0136, 0138, 0145, 0159, 0162, 0287, 0289, 0309, 0311 regarding the scene analyzer 628 may also evaluate successive frames of the encoded video content 632 to determine whether a scene change has taken place.  More particularly, the scene analyzer 628, which may include logic instructions, configurable logic, fixed-functionality hardware logic, etc., or any combination thereof, may compare frame difference data 634 (e.g., sum of absolute differences/SAD data) to an intermediate threshold 636 that is less than a full-difference threshold 368.  For example, the illustrated intermediate threshold 636 is approximately one half of the full-frame difference threshold 638.  When the frame difference data 634 exceeds the intermediate threshold 636, the scene analyzer 328 may instruct the scene change detector 624 to generate the scene change notification 630.  Accordingly, the scene change notification 630 may be generated at a time (e.g., to) that is sooner than a time (e.g., ti) corresponding to analysis of an entire frame.  The illustrated solution therefore enhances performance through accelerated scene change detection… Thus, execution of the instructions 1022 may cause the system 1000 to generate a scene change notification in response to a movement of the camera 1024 and modify an encoding scheme associated with the video content captured by the camera 1024 in response to the scene change notification…],
wherein the threshold reflects a difference between the video frame and a previous video frame[See Mohammed: at least Figs. 6B and 6C par. 0136, 0138, 0145, 0159, 0162, 0287, 0289, 0309, 0311 regarding the scene analyzer 628 may also evaluate successive frames of the encoded video content 632 to determine whether a scene change has taken place.  More particularly, the scene analyzer 628, which may include logic instructions, configurable logic, fixed-functionality hardware logic, etc., or any combination thereof, may compare frame difference data 634 (e.g., sum of absolute differences/SAD data) to an intermediate threshold 636 that is less than a full-difference threshold 368.  For example, the illustrated intermediate threshold 636 is approximately one half of the full-frame difference threshold 638.  When the frame difference data 634 exceeds the intermediate threshold 636, the scene analyzer 328 may instruct the scene change detector 624 to generate the scene change notification 630.  Accordingly, the scene change notification 630 may be generated at a time (e.g., to) that is sooner than a time (e.g., ti) corresponding to analysis of an entire frame.  The illustrated solution therefore enhances performance through accelerated scene change detection… Thus, execution of the instructions 1022 may cause the system 1000 to generate a scene change notification in response to a movement of the camera 1024 and modify an encoding scheme associated with the video content captured by the camera 1024 in response to the scene change notification…].
Regarding claims 4, 12 and 20, Maegawa, Callahan and Rosenzweig teach all the limitations of claims 1, 9 and 17, and are analyzed as previously discussed with respect to those claims.
Maegawa does not explicitly disclose further comprising / the method further comprising: determining at the encoder that the scene change in the video frame does not meet or exceed a threshold; / further comprising: program instructions for determining at the encoder that the scene change in the video frame does not meet or exceed a threshold.
However, determining that the scene change meets or exceeds a threshold was well known in the art at the time of the invention was filed as evident from the teaching of Mohammed [See Mohammed: at least Figs. 6B and 6C par. 0136, 0138, 0145, 0159, 0162, 0287, 0289, 0309, 0311 regarding the scene analyzer 628 may also evaluate successive frames of the encoded video content 632 to determine whether a scene change has taken place.  More particularly, the scene analyzer 628, which may include logic instructions, configurable logic, fixed-functionality hardware logic, etc., or any combination thereof, may compare frame difference data 634 (e.g., sum of absolute differences/SAD data) to an intermediate threshold 636 that is less than a full-difference threshold 368.  For example, the illustrated intermediate threshold 636 is approximately one half of the full-frame difference threshold 638.  When the frame difference data 634 exceeds the intermediate threshold 636, the scene analyzer 328 may instruct the scene change detector 624 to generate the scene change notification 630.  Accordingly, the scene change notification 630 may be generated at a time (e.g., to) that is sooner than a time (e.g., ti) corresponding to analysis of an entire frame.  The illustrated solution therefore enhances performance through accelerated scene change detection… Thus, execution of the instructions 1022 may cause the system 1000 to generate a scene change notification in response to a movement of the camera 1024 and modify an encoding scheme associated with the video content captured by the camera 1024 in response to the scene change notification…].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maegawa, Callahan and Rosenzweig with Mohammed teachings by including “further comprising / the method further comprising: determining at the encoder that the scene change in the video frame does not meet or exceed a threshold; / further comprising: program instructions for determining at the encoder that the scene change in the video frame does not meet or exceed a threshold” because this combination will have the benefit of enhancing performance through accelerated scene change detection[See Mohammed: at least Figs. 6B and 6C par. 0136, 0138, 0145, 0159, 0162, 0287, 0289, 0309, 0311].
Further on when combined with Mohammed, Maegawa also teaches or suggest  terminating encoding of the video frame as an I-frame;  and encoding the video frame normally / program instructions for terminating encoding of the video frame as an I-frame;  and program instructions for encoding the video frame normally[See Maegawa: Figs. 5-6, 8 par. 57-59, 64,76 regarding when the scene change information indicating the occurrence of the scene change is acquired from the renderer 321 that functions as a scene change detector, the manager 350 that functions as an encoder controller controls the encoder 325 so as to configure the frame after the relevant scene change as the inter-frame.  The encoder 325 that has undergone this control configures the frame after the scene change as the intra-frame to encode the frame image without reference to another frame image.  Thereby, the frame images are displayed clearly from the frame immediately after the scene change…When it is determined that the scene change occurs in step S101 (YES), the manager 350 controls the encoder 325, and encodes the frame after the scene change as the intra-frame (step S103)…], 
[See Mohammed: at least Figs. 6B and 6C par. 0136, 0138, 0145, 0159, 0162, 0287, 0289, 0309, 0311 regarding the scene analyzer 628 may also evaluate successive frames of the encoded video content 632 to determine whether a scene change has taken place.  More particularly, the scene analyzer 628, which may include logic instructions, configurable logic, fixed-functionality hardware logic, etc., or any combination thereof, may compare frame difference data 634 (e.g., sum of absolute differences/SAD data) to an intermediate threshold 636 that is less than a full-difference threshold 368.  For example, the illustrated intermediate threshold 636 is approximately one half of the full-frame difference threshold 638.  When the frame difference data 634 exceeds the intermediate threshold 636, the scene analyzer 328 may instruct the scene change detector 624 to generate the scene change notification 630.  Accordingly, the scene change notification 630 may be generated at a time (e.g., to) that is sooner than a time (e.g., ti) corresponding to analysis of an entire frame.  The illustrated solution therefore enhances performance through accelerated scene change detection… Thus, execution of the instructions 1022 may cause the system 1000 to generate a scene change notification in response to a movement of the camera 1024 and modify an encoding scheme associated with the video content captured by the camera 1024 in response to the scene change notification…].


12.	Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maegawa et al.(US 2015/0195531 A1: cited in IDS by Applicant)(hereinafter Maegawa) in view of Callahan(US 2015/0296215 A1:cited in IDS by Applicant)(hereinafter Callahan) in further view of Rosenzweig et al.(US 11,120,293 B1)(hereinafter Rozenzweig) and in further view of Takashima(US 5,754,233)(hereinafter Takashima).
Regarding claims 6, 14 and 22, Maegawa, Callahan and Rosenzweig teach all the limitations of claims 1, 9 and 17, and are analyzed as previously discussed with respect to those claims.
Maegawa, Callahan and Rosenzweig  do not explicitly disclose  further comprising/the method further comprising: disabling group of pictures (GOP) mode at the encoder;  and disabling scene change detection at the encoder / further comprising: program instructions for disabling group of pictures (GOP) mode at the encoder;  and program instructions for disabling scene change detection at the encoder. 
	However, disabling scene change detection and a mode to encode group of pictures(GOP) was well known in the art at the time of the invention was filed as evident from the teaching of Takashima[See Takashima: at least Fig. 10, col. 14 lines 7-56 regarding If the GOP flag is detected, it is then judged whether or not a scene change has been detected in step S62. If no scene change has been detected in step S62, that is, if the processing is the usual GOP-based processing, it is checked in step S66 whether or not the internal flag specifying the 2-GOP-based processing has been turned on. If the internal flag specifying the 2-GOP based processing has been turned on, the internal flag is turned off in step S67 in order to return to the interrupt awaiting state in step S42. In the modified embodiment being here described, the number of residual bits, scheduled to be used in the next GOP, is used in the current GOP as in step S68, while the I-picture, scheduled to be allocated to the next GOP, is processed as a P-picture as in step S69.  If the mode of doing bit rate control in terms of two GOPs as a unit is entered, a flag indicating such processing mode is turned on.  If, with such flag on, a new scene change has occurred, this scene change is overridden.  This assures that, if a scene change has occurred, fixed length is maintained within the range of two GOPs, thus assuring reliable fixed length setting within the bit rate control range and allowing for more flexibility in coping with scene changes.  Since fixed length setting can be reliably achieved, writing and re-writing in a pre-set range on a recording medium can be reliably effected…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maegawa, Callahan and Rosenzweig with Takashima teachings by including “further comprising/the method further comprising: disabling group of pictures (GOP) mode at the encoder;  and disabling scene change detection at the encoder / further comprising: program instructions for disabling group of pictures (GOP) mode at the encoder;  and program instructions for disabling scene change detection at the encoder” because this combination will have the benefit of providing indicators to encode GOP mode when scene change detection occurs[See Takashima: at least Fig. 10, col. 14 lines 7-56].

13.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maegawa et al.(US 2015/0195531 A1: cited in IDS by Applicant)(hereinafter Maegawa) in view of Callahan(US 2015/0296215 A1:cited in IDS by Applicant)(hereinafter Callahan) in further view of Rosenzweig et al.(US 11,120,293 B1)(hereinafter Rozenzweig) and in further view of McLoughlin et al.(US 2018/0115743 A: cited in IDS by Applicant)(hereinafter McLoughlin).
Regarding claims 8 and 16, Maegawa, Callahan and Rosenzweig teach all the limitations of claims 1 and 9, and are analyzed as previously discussed with respect to those claims.
	Maegawa, Callahan and Rosenzweig  do not explicitly disclose wherein the scene change is predicted before the video frame is generated. 
	However, predicting or looking ahead scene changes using a model  or machine learning was well known in the art at the time of the invention was filed as evident from the teaching of McLoughlin[See McLoughlin: at least Fig. 1B, 5-6, par. 73-75, 114-116, 120, 127-128 regarding the frame generator 112 generates a set of predicted partial frames corresponding a set of possible user actions relative to a current position associated with the static frame 102.  In the context of gaming, user inputs can include directional movements to a character's location, e.g., left, right, forward, backward motion, or specified actions to be performed by the character, e.g., shooting a weapon, striking an enemy within range, etc. In some instances, the set of predicted partial frames an also include partial frames for graphics effects applied by a gaming engine, e.g., shadows, lighting, reflections, etc., that cause objects to change within a frame sequence… In some instances, the frame generator 112 may use various machine learning and/or other statistical classifier techniques to identify the most likely user inputs in certain scenarios and/or locations of a game based on prior inputs submitted by the user or other users when in the same scenario and/or locations of the game.  In this regard, the frame generator 112 may determine a subset of user actions that are most likely to be used by the user and intelligently use network resources to generate the predicted partial frames corresponding to the most likely user actions…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maegawa, Callahan and Rosenzweig with McLoughlin teachings by including “wherein the scene change is predicted before the video frame is generated” because this combination will have the benefit of providing methods to predict or look ahead scene changes before encoding[See McLoughlin: at least Fig. 1B, 5-6, par. 73-75, 114-116, 120, 127-12].
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/Ana Picon-Feliciano/Examiner, Art Unit 2482    



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482